   Case: 1:20-cv-00032-PAB Doc #: 27 Filed: 03/19/21 1 of 2. PageID #: 99




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 LUCY MCKERNON,                                    CASE NO. 1:20-CV-00032

                               Plaintiff,
                -vs-                               JUDGE PAMELA A. BARKER


 CITY OF SEVEN HILLS, et al.,
                                                   MEMORANDUM OF OPINION AND
                               Defendants.         ORDER


       On November 23, 2020, Plaintiff filed an Amended Complaint naming the State of Ohio as a

new-party defendant. (Doc. No. 19.) On March 4, 2021, because it had been more than ninety days

since the filing of Plaintiff’s Amended Complaint with no indication in the record that Plaintiff had

perfected service on the State of Ohio as required by the Federal Rules of Civil Procedure, the Court

issued a Show Cause Order informing Plaintiff that unless good cause was shown for failure to serve

the State of Ohio as provided under the Rules, the State of Ohio would be dismissed without prejudice

on March 19, 2021. (Doc. No. 24.) Plaintiff has failed to respond to the Court’s Show Cause Order.

       Once a plaintiff has commenced an action in the federal courts, the plaintiff bears the burden

to obtain service of process upon each defendant. To effectuate service upon a defendant, the Civil

Rules require the plaintiff to act in a reasonable and diligent manner. Specifically, Rule 4(m) of the

Federal Rules of Civil Procedure provides:

       (m) Time Limit for Service. If a defendant is not served within 90 days after the
       complaint is filed, the court--on motion or on its own after notice to the plaintiff--must
       dismiss the action without prejudice against that defendant or order that service be
       made within a specified time. But if the plaintiff shows good cause for the failure, the
       court must extend the time for service for an appropriate period. This subdivision (m)
       does not apply to service in a foreign country under Rule 4(f), 4(h)(2), or 4(j)(1), or to
       service of a notice under Rule 71.1(d)(3)(A).
  Case: 1:20-cv-00032-PAB Doc #: 27 Filed: 03/19/21 2 of 2. PageID #: 100




       Plaintiff has neither responded to the Court’s Show Cause Order nor provided proof of service

upon the State of Ohio. Thus, after the Court provided notice of the potential for dismissal and

allowed Plaintiff time to respond, Plaintiff failed to establish good cause for failing to perfect service

upon the State of Ohio in accordance with the time limit set forth in Rule 4(m). See Noco Co. v.

Simpson, No. 1:19-cv-693, 2020 U.S. Dist. LEXIS 184175, at *2 (N.D. Ohio Oct. 5, 2020).

Accordingly, Plaintiff’s Amended Complaint against the State of Ohio is dismissed without

prejudice.

       IT IS SO ORDERED.



                                                         s/Pamela A. Barker
                                                        PAMELA A. BARKER
Date: March 19, 2021                                    U. S. DISTRICT JUDGE




                                                    2
